Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims

A.       Claims 1, 2, and 4-6 are allowable. Claims 7-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of groups , as set forth in the Office action mailed on 5/13/2021, is hereby withdrawn and claims 7-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

	B.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mandy Willis on 7/28/2022.

      Please amend the claims as follows:

     In claim 1, 15th line thereof, delete --substituted or-- between --where R10 is a-- and --non-substituted aromatic heterocycle;--.

     In claim 11, line 1 insert --of claim 1-- between --A method of making a vegetable oil derivative-- and --comprising the steps of:--.
     
     In claim 14, line 1, delete --benzothiazolyl-- and insert --mercaptobenzothiazolyl-- in its place.

     In claim 15, the fifth line thereof, delete --X =0-2 carbon atoms;-- and insert --X is selected from a group consisting of methylene units;-- in its place.

     In claim 15, the 10th line thereof, delete --substituted or-- between --where R10 is a-- and --non-substituted aromatic heterocycle;--.

     In claim 15, the 12th line thereof, delete --X =0-2 carbon atoms;-- and insert --X is selected from a group consisting of methylene units;-- in its place.

    In claim 15, the 15th line thereof, delete --X =0-2 carbon atoms;-- and insert --X is selected from a group consisting of methylene units;-- in its place.
  

	C.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762